Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of the Group I (claims 1-4, 8 and 18) shown in Figs. 5-7 in the reply filed on 04/29/2022 is acknowledged. 
Claims 5-7, 8-17 and 19-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:
Claim 2, line 1, “A two-post vehicle lift system” should read --The two-post vehicle lift system--.
Claim 3, line 4, “the block” should read --the spacer block--.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the adapter system comprises a low profile adapter”.  There is insufficient antecedent basis for this limitation in the claim. Because “a low profile adapter” is earlier recited in claim 1. For the purpose of this examination this claim limitation is interpreted to be --the adapter system comprises the low profile adapter--.
Claims 3-4 and 8 are rejected due to dependency on rejected claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wells Sr. et al. (US Patent No. 5,954,160), hereinafter Wells.
Regarding claim 1, Wells teaches a two-post vehicle lift system (two post systems shown in Fig. 1), comprising: first and second posts (support posts or columns 12) extending longitudinally upwards from a floor; first and second carriages (carriages 14) slidably engaged with the first and second posts respectively (par. 3: carriage 14 may be moved vertically upwardly or downwardly relative to its associated column 12); first and second swing arms (arms 18) pivotally attached to the first carriage, and third and fourth swing arms (outer tubes 20 of the arms 18) pivotally attached to the second carriage; first, second, third and fourth swing arm platforms (inner tubes 22 of the arms 18) engaged with the first, second, third and fourth swing arms respectively (inner tube 22 may be slidably inserted inside outer tube 20 so as to form a tubular telescoping arrangement), wherein each swing arm platform is positionable radially relative to its engaged swing arm (inner tube 22 may be slidably inserted inside outer tube 20 so as to form a tubular telescoping arrangement); and an adapter system (wheel engaging adapters 30) engageable with at least one swing arm platform and operable to be positioned to engage and lift a material handling vehicle (par. 10: “vehicle 62 (see FIG. 2)”), the adapter system comprising one of: a low profile adapter (adapters 30 shown in Fig. 1) with one of a height adjustment mechanism and an outrigger arm capture mechanism, and an extended profile adapter with an outrigger arm capture mechanism.
Regarding claim 2, Wells teaches the adapter system comprises the low profile adapter (adapters 30 shown in Fig. 1) removably engageable with the two-post vehicle lift system (pivotally attached to), the low profile adapter comprising: a support member; a base plate rigidly connected to a bottom portion of the support member, the base plate (lower plate 42) extending longitudinally from a first side (lower side) of the support member; and at least one capture plate (upper plate 40) rigidly connected to the support member and extending longitudinally from an opposing second side (upper side) of the support member, the at least one capture plate operable to pivotally engage with at least one swing arm platform of the vehicle lift system.

    PNG
    media_image1.png
    571
    781
    media_image1.png
    Greyscale

Regarding claim 8, Wells teaches the at least one capture plate has a width sized to receive a pair of swing arm platforms connected to the same carnage (compare A with a in annotated Fig. 2 above).

Claims 1 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matthews et al. (US Publication No. 2012/0325587), hereinafter Matthews.
Regarding claim 1, Matthews teaches a two-post vehicle lift system (lift 2), comprising: first and second posts (posts 4, 6) extending longitudinally upwards from a floor; first and second carriages (lifting elements/carriages 10, 12) slidably engaged with the first and second posts respectively; first and second swing arms (14, 16) pivotally attached to the first carriage, and third and fourth swing arms (18, 20) pivotally attached to the second carriage; first, second, third and fourth swing arm platforms (inner tubes) engaged with the first, second, third and fourth swing arms respectively, wherein each swing arm platform is positionable radially relative to its engaged swing arm (telescopic adjustment); and an adapter system (pick-up plates 34, 36, 38, 40) engageable with at least one swing arm platform and operable to be positioned to engage and lift a material handling vehicle, the adapter system comprising one of: a low profile adapter with one of a height adjustment mechanism and an outrigger arm capture mechanism, and an extended profile adapter with an outrigger arm capture mechanism.

    PNG
    media_image2.png
    850
    578
    media_image2.png
    Greyscale


Regarding claim 18, Matthews teaches a drive-on adapter, the drive-on adapter comprising: an adapter frame (platform 66), operable to have a wheel of the material handling vehicle driven thereon; a ramp, removably connected to a first end of the adapter frame, the ramp including an inclined surface extending from an upper level end to a lower level end; the lower level end having a height sized to allow the wheel to drive over, the upper level end having a height substantially equal to a height of the adapter frame; a runway, removably connected to a second end of the adapter frame (see Fig. 8), the runway operable to have the wheel of the vehicle driven thereon and to provide a mechanical stop to the wheel; and a platform slot disposed in a side of the adapter frame and operable to removably engage a swing arm platform of a carriage; wherein, when the wheel of the vehicle drives over the drive-on adapter and up to the mechanical stop of the runway, and when the carriage lifts the swing arm platform, the adapter frame is lifted off of the ramp and runway to engage and lift the vehicle.

    PNG
    media_image3.png
    859
    721
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 3 and 4 and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723